DISMISS; and Opinion Filed August 29, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00974-CR

                               KAYLAH MAJETT, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-23768-R

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Brown
                                   Opinion by Justice Brown
       Kaylah Sherrell Majett entered an open plea of guilty to credit card abuse, and the trial

court placed her on deferred adjudication for five years. In July 2016, the State filed a motion to

proceed with an adjudication of guilt, alleging appellant had violated numerous terms and

conditions of her probation. Appellant entered an open plea of true to the allegations. On August

5, 2016, the trial court denied the State’s motion to revoke and continued appellant on probation.

Appellant then filed this appeal. For the reasons that follow, we conclude we have no jurisdiction

over this appeal.

       Generally, an appellate court may consider appeals by criminal defendants only after

conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.––Dallas 1998, no pet.). With regard

to deferred adjudication, the Texas Legislature has authorized appeal of only two types of orders:

(1) an order granting deferred adjudication, and (2) an order imposing punishment pursuant to an
adjudication of guilt. Davis v. State, 195 S.W.3d 708, 711 (Tex. Crim. App. 2006). Orders

modifying the terms or conditions of deferred adjudication are not appealable. Id. And a trial

court’s order continuing a defendant on probation is likewise not appealable. See Basaldua v.

State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).

       Here, there is no judgment of conviction. Rather, the trial court continued appellant on

probation. Under these circumstances, we do not have jurisdiction. See id.

       We dismiss this appeal for lack of jurisdiction.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47

160974F.U05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

KAYLAH MAJETT, Appellant                           On Appeal from the 265th Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00974-CR        V.                       Trial Court Cause No. F15-23768-R.
                                                   Opinion delivered by Justice Brown, Justices
THE STATE OF TEXAS, Appellee                       Lang-Miers and Evans participating.

        Based on the Court’s opinion of this date, the appeal is DISMISSED for want of
jurisdiction.


Judgment entered this 29th day of August, 2016.




                                             –3–